Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered. Claims 1-20 are examined and considered as followings. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 1 limitation “a treating unit” and “an imaging module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The “treating unit”, first, "unit" is a generic substitute for “means”; second, the "unit" is modified by functional language including “treating or for treating”; and third, the "unit" is not modified by sufficient structure to perform the recited function because "treating" preceding unit describes the function, not the structure of the unit.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the treating unit of claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof, such as a cutting comb or blades or a cutter as seen in Figure 1.  The structure of the treating unit has disclosed in the specification, therefore, the “hand-held treating device” does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Similarly,  the “imaging module”, first, "module" is a generic substitute for “means”; second, the "module" is modified by functional language including “configured to generate information…”; and third, the "module" is not modified by sufficient structure to perform the recited function because "imaging" preceding module describes the function, not the structure of the module.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the imaging module of claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof, such as a camera.
Similarly, the “cutting device” and the “cutting unit” of claim 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the “cutting device” and the “cutting unit” of claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof, a trimmer and a cutting blade as disclosed in Applicant’s specification, page 1.
Claims 15-16 have the similar limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof .
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
A conversation with Tawfik Goma on 05/12/2022 to discuss an examiner’s amendments based on the claim set, filed on 05/05/2022.  Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been amended to:
-- A system for cutting hair on a part of a body to be treated, the system comprising: 
a hand-held treating device having a treating unit; 
an imaging module configured to generate information indicative of a position of the treating device relative to the part of the body to be treated based on identifying anatomical features in an image of the body and the treating device, wherein the generated information comprises a two-dimensional visual image with a depth map for determining the position of elements within a field of view; 
a guide face configured to space the treating unit from the part of the body to be treated; 
a memory configured to store a reference profile of [[a]] the part of the body to be treated, wherein the reference profile includes settings for an operating characteristic of the treating device relative to the part of the body to be treated; and 	
a controller configured to change a distance between the treating unit and the guide face based on the reference profile and the information generated by the imaging module indicative of the position of the treating device relative to the part of the body to be treated. 
--;
Claim 2 has been amended to:
-- The system according to claim 1, wherein: 

the treating device is a cutting device; and
the treating unit is a cutting unit. –;
Claim 15 has been amended to:
--A method of cutting hair on a part of a body to be treated using a treating device having a treating unit and further using a guide face spacing the treating unit from the part of the body to be treated, the method comprising: 
generating information, via an imaging module, indicative of a position of the treating device relative to the part of the body to be treated based on identifying anatomical features in an image of the body and the treating device, wherein the generated information comprises a two-dimensional visual image with a depth map for determining the position of elements within a field of view; 
retrieving, from a memory, a reference profile of [[a]] the part of the body to be treated, wherein the reference profile includes settings for an operating characteristic of the treating device relative to the part of the body to be treated; and 
changing, via a controller, a distance between the treating unit and the guide face based on the reference profile and the information generated by the imaging module indicative of the position of the treating device relative to the part of the body to be treated.
--;
Claim 19, line 5:
“an imaging module” amended to –the imaging module—; and
Claim 20, line 5:
“an imaging module” amended to –the imaging module—.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent Claims 1 and 15 are free of the prior art because the prior art does not teach or suggest the feature of a method and a system for cutting hair on a part of a body (user’s scalp), wherein the system including a hand-held treating device (a hair trimmer) including a treating unit (a cutting blade), an imaging module (camera) for generating information indicative of a position of the treating device relative to the part of the body based on identifying anatomical features (see Applicant’s specification… user’s eyes, ears etc.) in an image of the body and the treating device, wherein the generated information comprises a two-dimensional visual image with a depth map for determining the position of elements within a field of view,
a guide face (see Applicant’s specification “comb”) configured to space the treating unit from the part of the body to be treated; 
a memory configured to store a reference profile of the part of the body to be treated, wherein the reference profile includes settings for an operating characteristic of the treating device relative to the part of the body to be treated; and
a controller configured to change a distance between the treating unit and the guide face based on the reference profile and the information generated by the imaging module indicative of the position of the treating device relative to the part of the body to be treated, with other limitations, as set forth in claims 1 and 15.
See the appeal filed 04/20/2021 and the Patent Board Decision 04/04/2022; Claim 1 has been rejected by the closest art, Natrasevschi in view of Krenik with evidence provided by Picard and Small and firmed by the Board. Claim 15 has been rejected by the closest art, Natrasevschi in view of Krenik with evidence provided by Picard and firmed by the Board.
However, the current amendments as set forth in the claims 1 and 15 overcome the closest art or None of these references by themselves or in combination with the other prior art cited teach or suggest the claimed invention above, as set forth in claims 1 and 15. 
Therefore, Claims 2-14 and 16-20 are considered to contain allowable subject matter due to their dependency on claims 1 and 15. Thus, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/16/2022